ORDER
PER CURIAM.
M & P Enterprises, Inc. (“M & P”) appeals from the trial court’s grant of summary judgment in favor of Summer Set Property Owners Association, also known as Summer Set Property Owners Association, Inc. (“Association”) and awarding past-due subdivision assessments in the amount of $2,195.40, and attorney’s fees in the amount of $1,507.50.
Initially, we note that there was a jurisdictional issue taken with the case and having considered the issue, we find we have jurisdiction over this appeal. Furthermore, we have reviewed the briefs of the parties and the record on appeal and *699find the claims of error to be without merit. There are no genuine issues of material fact and Association was entitled to judgment as a matter of law. ITT Commerical Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).